—In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Westchester County (Braslow, J.), entered December 8, 1998, which dismissed, without a hearing, his petition seeking modification of an out-of-State custody order.
Ordered that the order is affirmed, with costs.
Contrary to the father’s contentions, the Family Court properly determined that the allegations contained in the petition seeking modification of an Oregon custody order were fully litigated during a prior proceeding in that State, and, therefore, barred by the doctrine of res judicata (see, Matter of Jason H. v John C., 226 AD2d 638, 639).
The father failed to show sufficient evidence of a change of circumstances so as to warrant a hearing. Accordingly, the petition was properly dismissed (see, Matter of King v King, 266 AD2d 546; Matter of Rosenberg v Rosenberg, 261 AD2d 623).
The father’s remaining contentions are without merit. O’Brien, J. P., Sullivan, Altman and H. Miller, JJ., concur.